Citation Nr: 1236375	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  05-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1953. 

This matter on appeal before the Board of Veterans' Appeals  (Board) arises from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in October 2004 and at a hearing before the Board in July 2006. 

This case was remanded by the Board in March 2007 and July 2009.

In an October 2010 decision, the Board denied the claim for service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims.  In an April 2012 order, the Court granted an April 2012 Joint Motion to vacate the Board's decision and remanded the matter to the Board for actions consistent with the terms of the Joint Motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In light of the issues raised in the Joint Motion, the Board finds that additional development action on this matter is warranted. 

The Veteran claims that he sustained an injury to his back in service and that he has had continued back problems since he was discharged from service.  In a June 2009 buddy statement, a fellow service member reported that while building a Pontoon bridge, the Veteran had an injury to his back in July 1951 and was put on light duty for three weeks.  In a June 2009 letter, the Veteran's wife stated that she met the Veteran in October 1953, and that she remembers the Veteran telling her that he had hurt his back while building a Pontoon bridge in Basic Training.  She also stated that the Veteran told her that he continued to have back pains and was hospitalized in Japan for his back.  She also indicated that the Veteran has complained of back problems since discharge from service.  

Hospital admission cards from the Office of the Surgeon General, Department of the Army indicate that the Veteran was admitted for between fifteen and nineteen days in Japan for what was termed diseases of the muscle tendon and fascia and posterior muscles of the abdominal wall in March 1953.  The Veteran's service treatment records have been destroyed as a result of a fire in 1973 at the National Personnel Records Center.  In a case such as this where the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully resolving reasonable doubt in favor of the claimant, is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Pruitt v. Derwinski, 2 Vet. App. 83 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996). 

VA's Adjudication Procedure Manual provides that alternate sources of evidence may be used in a claim where there are missing records.  Such sources include statements from service medical personnel, buddy certificates or affidavits, employment physical examinations, medical evidence from hospitals and clinics, evidence from private physicians who may have treated, especially soon after separation, and letters written during service.  VA Adjudication Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) (July 12, 1995).

Private treatment reports from Baptist Medical Center indicate that the Veteran was seen for back pain in February 1969.  Private treatment reports from Jackson Bone and Joint Clinic show that the Veteran reported a slip and fall injury in March 1955 which resulted in some low back pain.  In July 1955, the Veteran indicated that he sustained a lifting injury at work which resulted in low back pain.  In April 1957, the Veteran suffered a fall and had low back pain following the fall.  In February 1969, the Veteran was noted to have sustained an electrical shock in August 1968 which the examiner concluded was the probable cause for a herniated disc at L4.  

In a December 2004 statement, R. Russell, M.D., indicated that it was possible the Veteran's back pain was related to his military service because the type of pain was similar and the location of the pain was in a similar location.  In an April 2005 letter, Dr. Russell indicated that after reviewing the Veteran's records and history it was highly probable that his low back pain was connected to a prior injury related to service.  Dr. Russell stated that the rationale for the opinion was that the Veteran's current back pain was very similar to the pain that he had in service in regard to its location, quality, and the fact that the Veteran did not have an injury prior to the injury in service. 

The Veteran testified at a hearing before a Decision Review Officer in October 2004.  The Veteran indicated that he injured his back building pontoon bridges in service. He testified that he went to sick call several times and was diagnosed with muscle strain.  He indicated that he was hospitalized in service in Japan in 1953.  The Veteran testified that he sought treatment for his back after service and underwent a spinal fusion in 1993. 

The Veteran testified at a hearing before the Board in July 2006 that he had injured his back several times in service.  His first injury occurred in 1951 and he injured his back again a few years later in Japan.  He indicated that he sought treatment for his back after service in 1955 at a civilian hospital.  He stated that he did not get injured on the job after service and his injuries occurred in the military.  He reported that he sustained an electric shock at home and not at work and he never sought Workers' Compensation. 

At a May 2009 VA examination, the Veteran reported a history of low back pain secondary to lifting heavy equipment while in the military.  He reported recurrences of low back pain throughout his enlistment.  He indicated that his low back remained symptomatic after his discharge from service.  The examiner indicated an extensive review of the claims file and that the available service records did not document any treatment for injuries to the Veteran's low back.  The examiner noted that the Veteran sustained a slip and fall injury in March 1955 and a lifting injury at work in July 1955.  The examiner reported that the records included multiple entries for chronic low back pain problems and an entry noting electrical shock as a possible cause for herniation of a preexisting degenerative disc.  The examiner also noted operative reports from 1969 and 1993.  The examiner opined that it was less likely than not that the Veteran's current back condition was related to any back problems he had in service.  The examiner could find no evidence in the medical record that the Veteran's current back condition was the direct and proximate result of any incident or occurrence in service.  The examiner concluded that the Veteran's present back condition had no relation to any "unspecified disease of the bone, muscle, tendon, and fascia located in the posterior muscles of the abdominal wall." 

An additional VA medical opinion was requested from the VA examiner in August 2009.  The examiner provided a clarifying opinion regarding the etiology of the Veteran's back disability.  The examiner noted that the Veteran reported an injury to his back while building bridges in service in July 1951 which was diagnosed as lumbosacral strain and an additional injury to his back in Japan in 1953.  The examiner reviewed the hospital admission cards from the Office of the Surgeon General which included an entry in March 1953 documenting a hospital stay of between fifteen to nineteen days for diseases of the bone, disease of the muscles, tendon, and fascia, and posterior muscles of the abdominal wall.  The examiner indicated that the only logical conclusion would be that the Veteran sustained a strain type injury as there was no indication that the Veteran sustained a herniated disc, nor were any degenerative disc or arthritis problems identified.  Following a thorough review of the prior examination and extensive review of the records, the examiner opined that it was less likely than not that the Veteran's present back condition was related to, caused by, or aggravated by any incident or occurrence in service including the claimed 1951 lumbosacral strain and 1953 hospitalization.  The examiner indicated that the rationale for the opinion was that the injuries in service were both lumbosacral strain type injuries.  The examiner noted that the Veteran was nineteen years old at the time of his hospitalization in 1953 and it was unlikely that he would have had any significant degenerative changes at such a young age.  The examiner related the degenerative changes of the lumbar spine to the aging process.  The examiner noted that the Veteran's treating physician related the Veteran's low back pain to his military service because the pain was described as similar in nature and location.  The examiner stated that there was no indication that the Veteran's treating physician had the advantage of having access to the Veteran's entire medical record from over the years and the examiner respectfully disagreed with the conclusion of the treating physician.  The examiner noted that it appeared that the treating physician's opinion was based upon history provided by the Veteran. 

In the April 2012 Joint Motion, the parties agreed that the Board did not provide an adequate statement of reasons and bases in its October 2010 decision.  Specifically, the Board accepted the 2009 VA examiner's opinion that the private favorable nexus opinion provided by Dr. Russell relied exclusively upon the history provided by the Veteran, in direct contradiction of Dr. Russell's express statement that he had based his opinion on all of the prior records and his history.  In addition, the Board did not provide an adequately supported finding that the Veteran's history was not credible, and thus, it was erroneous for the Board to reject any medical opinion dependent on that conclusion.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (Board has duty to render factual findings and determine the credibility and probative weight of the evidence).  It therefore was determined the Board must make a credibility determination in light of that lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (Board must make an express credibility finding regarding lay evidence).  

Also, while VA attempted to obtain clarification from Dr. Russell as to the evidence that served as the basis for his opinion, the Board did not address whether that attempt comported with fair process.  When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  The Board's duty to clarify a medical opinion is limited and only arises in those instances in which the missing evidence bears greatly on the probative value of the private examination report.  Savage v. Shinseki, 24 Vet. App. 259 (2011).

Lastly, the parties to the Joint Motion agreed that the Board did not discuss the Veteran's entitlement to service connection under a theory of continuity of symptomatology.  The chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Veteran's and his wife's statements regarding continuity of symptomatology and statements from a fellow service member who witnessed that the Veteran's back was injured considered in combination with the opinion of Dr. Russell potentially demonstrates the nexus to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in- service injury and relied on lack of evidence in service medical records to provide negative opinion). 

In light of the above, the Board finds that another VA examination and opinion are needed regarding this claim. 

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  Make another attempt to contact Dr. Russell to clarify his April 2005 medical opinion and the records he relied upon in rendering that opinion.  If, in the alternative, the Veteran wants to obtain a clarifying opinion from Dr. Russell and submit the additional opinion, he may do so. 

2.  After completion of the above, schedule the Veteran for a VA spine examination by an appropriate specialist who has not previously examined the Veteran to determine the etiology of any low back disability.  The examiner must review the claims file and must note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current low back disability is related to the Veteran's service or whether any arthritis of the lumbar spine developed within one year of the Veteran's discharge from service.  The examiner must specifically address the Veteran's treatment in service for unspecified diseases of the bone, muscle, tendon, and fascia located in the posterior muscles of the abdominal wall.  In providing the opinion, the examiner is requested to reconcile the April 2005 opinion from Dr. Russell that related the Veteran's back disability to service and the May 2009 and August 2009 VA examiner's opinions that were unfavorable.  Furthermore, the examiner should address the Veteran's statements and his wife's statements regarding continuity of symptomatology and the June 2009 buddy statement in support of the Veteran actually suffering an injury to the back in service.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

